The relator was tried on two distinct charges, similar, except as to date, one referring to May 31st, 1895, and the other to June 1st, 1895. The charge was that on both of these days relator was so much under the influence of intoxicating liquor as to unfit him for police duty during his tour of patrol. After a hearing before the commissioners, on each charge, they were respectively adjudged to be true, on the 9th day of August, 1895, and the relator was dismissed from the police force. The evidence was conflicting, and it cannot be said that the findings of the commissioners were not warranted by the proofs.
It is equally true that the record discloses a state of facts that would have sustained an adjudication in favor of the relator, a veteran of the Civil war, who had served about eighteen years on the police force of the city of New York.
The contention that there was no evidence supporting the charges cannot be sustained.
A single question of law is presented by this appeal. It is urged that the commissioners erroneously considered the official record of the relator, kept by the police department, during his term of service, on the question of his guilt.
That the relator's record was so considered appears by the return made by the respondents to the writ of certiorari, it being stated therein as follows: "That at the termination of *Page 492 
said trials or hearings, the said charges and specifications, the proceedings and the relator's record were duly considered by your respondents at a regular meeting of the Board of Police held on the 9th day of August, 1895; and after due consideration thereof your respondents determined, after the exercise of their best judgment and discretion, that the relator was guilty as severally charged," etc.
We have here the distinct statement and admission that after considering the charges and specifications, the proceedings and the relator's record, the relator was found guilty.
In People ex rel. McAleer v. French (119 N.Y. 502) this court held, Judge EARL writing the opinion: "In determining the guilt of a police officer, who is on trial for charges preferred against him, the police commissioners cannot act upon their own knowledge. The charges must be tried upon evidence, and the guilt must be established by evidence produced before the commissioners upon the trial. * * * But in inflicting the punishment they may take into consideration the evidence, as well as their own knowledge of the police officer, and inflict such punishment, authorized by the rules and the statutes, as in their judgment the case, in view of all the circumstances, requires."
The learned Appellate Division disposed of this clearly erroneous action of the commissioners by holding that the record could not have prejudiced the relator. This conclusion evidently rests upon the assumption that the record is, as claimed by the corporation counsel before us, a very good one.
In my opinion it is impossible for the appellate court to measure the effect the relator's record may have had on the commissioners. The record clearly had no effect in mitigation of punishment, as the relator was visited with the extreme penalty, dismissal from the police force. It is by no means clear that it did not weigh against him.
An inspection of the relator's record shows that he was appointed to the police force June 30th, 1877, when thirty years old. Prior to October 1st, 1893, nine complaints were made against him, two were dismissed, in three he was reprimanded *Page 493 
and in four he was fined an aggregate of five and a half days' pay. The nature of these nine complaints is not disclosed by the record blank, nor does it appear that the commissioners were ignorant of their character.
The reasonable presumption is that the records of the department contained this information.
It is possible that some one or more of these charges may have been intoxication while on duty.
After the first day of October, 1893, three charges were made as follows: October 24th, 1893, "under influence of liquor and unfit for duty;" this complaint was dismissed December 1st, 1893. On October 25th, 1893, "did not properly patrol" — fined five days' pay. On May 7th, 1895, "standing, and in company of female" — fined two days' pay. One of the commissioners questioned the relator on the trial as to the previous charge of intoxication, but no date was fixed; it was shown that the complaint was dismissed. We cannot agree that this record, containing charges of which we know nothing, worked no prejudice to the relator. It was, according to the return, given all the force and effect of evidence and the relator was afforded no opportunity of explanation.
The record of a policeman, as kept by the police department, is incompetent evidence on these trials before the commissioners and cannot be considered when passing upon the guilt or innocence of the accused. The commissioners must confine themselves to the evidence taken on the trial. After the guilt of the accused has been determined the commissioners in fixing the penalty may consult their own knowledge of the officer on trial or their records which will aid them to determine the degree of punishment to be inflicted.
This is precisely the kind of information that is constantly furnished a trial judge after a defendant is convicted and sentence is to be pronounced. It is in no legal sense evidence and would be incompetent if offered at the trial.
The learned corporation counsel insists that the case at bar is controlled by People ex rel. Simermeyer v. Roosevelt *Page 494 
(1 App. Div. 434; affd., without opinion, 151 N.Y. 675) and Peopleex rel. Strauss v. Roosevelt (2 App. Div. 536; affd., on opinion below, 153 N.Y. 657).
In the Simermeyer case the opinion of the Appellate Division states that there was nothing to show affirmatively that the respondents considered the record of the relator in determining his guilt or innocence. (2 App. Div. 499.)
In the Strauss case the opinion of the Appellate Division states that from what appears in the return it is fair to assume that the record was considered only on the question of punishment. (2 App. Div. 544.)
The order of the Appellate Division should be reversed, with costs, and the proceedings of the respondents vacated.
PARKER, Ch. J., VANN and WERNER, JJ., concur with HAIGHT, J.; LANDON and CULLEN, JJ., concur with BARTLETT, J.
Order affirmed.